Citation Nr: 0605488	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  93-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The appellant had recognized guerilla service from September 
1942 to March 1945 and regular Philippine Army service from 
May 1945 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines. 

In October 1995, the Board issued a decision denying service 
connection for pulmonary tuberculosis.  The veteran appealed 
this to the United States Court of Appeals for Veterans 
Claims (then The United States Court of Veterans Appeals, the 
"Court") which in October 1997 vacated this decision and 
remanded the case to the Board with instructions for 
additional development of the issue.  The Board, in turn, 
remanded the case to the RO in May 2000 and again in August 
2003.  The requested development has been completed and the 
Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Tuberculosis is not shown during service or during the 
first three postservice years.

3.  The competent medical evidence does not relate the 
veteran's pulmonary tuberculosis to service.




CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304,3.307, 3.309, 3.374 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Affidavits for Philippine Army Personnel dated in May 1945 
and March 1946 are negative for claims for wounds or 
illnesses incurred during the appellant's service.  A report 
of examination at separation dated in April 1946 was negative 
for findings of any disability.  On examination the lungs 
were normal and a chest X-ray examination was negative.  

A letter dated in March 1974 from a military physician states 
that an X-ray examination of the appellant revealed the 
presence of minimal bilateral predominantly fibroid pulmonary 
tuberculosis.  The report of a military examination dated in 
June 1983 contains an impression of minimal bilateral fibro-
productive pulmonary tuberculosis.  A medical report from a 
State of Hawaii health center dated in August 1992 states 
that the appellant had an abnormal chest X-ray examination 
and that tuberculosis was suspected.  A letter dated in 
August 1992 from R. Ong, M.D., states that the appellant 
underwent treatment for tuberculosis in 1987 and that as of 
August 1992 the appellant had moderately advanced pulmonary 
tuberculosis with cavitation.  

In September 1992, the veteran filed a claim for service 
connection for pulmonary tuberculosis.  He identified the 
onset of his disability as April 1956.  

In a January 1993 affidavit signed by F. Abellanoza, M.D., he 
states that he was assigned as a medical officer serving in a 
military hospital sometime in 1944, that he personally knew 
the veteran, and that he was "one of our patients admitted 
in the hospital for treatment of TUBERCOLSIS ACTIVE sometime 
in December 1944 to March 1945.

In a September 1993 affidavit signed by D. Yordan, Sr., he 
stated that he served as a "Medical Aidman of the Medical 
Company, that he personally knew the veteran, and that he was 
a patient admitted for treatment for TUBERCULOSIS ACTIVE from 
October to December 1944.

In October 1995, the Board denied the veteran's claim for 
service connection for pulmonary tuberculosis.  The veteran 
appealed this decision to the Court.  In a single judge 
decision, issued in October 1997, the Court reversed and 
remanded the case on the issue of service connection for 
pulmonary tuberculosis.

The Court noted that certain preliminary questions were 
raised and had to be addressed precedent thereto, i.e., with 
regard to the veteran's certified periods of service as they 
provided eligibility for VA compensation benefits.  The Court 
noted that the record on appeal showed that from September 
1942 until March 8, 1945 the appellant was certified to be in 
a "missing status for unrecognized guerilla service" and 
that he also had recognized guerilla service from March 8, 
1945 to May 9, 1945.  The Court noted that given that the 
appellant had provided evidence of treatment for tuberculosis 
that may have occurred during either of these periods, as a 
preliminary matter the Board must determine if the 
appellant's military status at the time of onset of the 
condition qualified him for disability compensation.  If such 
service does qualify the appellant for disability 
compensation, the Board must then determine which VA 
regulation pertaining to PTB governs the disposition of the 
claim.  The Secretary argued that 38 C.F.R. § 3.374(c) 
governed. This regulation provides

Diagnosis of active pulmonary 
tuberculosis by private physicians on the 
basis of their examination, observation 
or treatment will not be accepted to show 
the disease was initially manifested 
after discharge from active service 
unless confirmed by acceptable clinical, 
X-ray[,] or laboratory studies, or by 
findings of active tuberculosis based 
upon acceptable observation or treatment. 

However, 38 C.F.R. § 3.374(a) provides

Service department diagnosis of active 
pulmonary tuberculosis will be accepted 
unless a board of medical examiners, 
Clinic Director [,] or Chief, Outpatient 
Service certifies, after considering all 
the evidence, including the [sic] 
favoring or opposing tuberculosis and 
activity, that such diagnosis was 
incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in 
Central Office.

The Court noted that the Abellanoza affidavit attested that 
the veteran was treated for tuberculosis at the 108th 
Division Hospital.  The Court noted that the Board must 
determine whether that treatment was by a private physician, 
and thus § 3.374(c) will govern, or by a military physician, 
thereby placing the claim under the ambit of § 3.374(a) in 
terms of a service department diagnosis.  If the Board 
determines that the appellant was diagnosed by a private 
physician, the Board must then also determine whether the 
initial manifestation of the disease occurred after 
discharge, thereby invoking the requirement of the submission 
of evidence of clinical, x-ray, or laboratory studies or 
acceptable hospital treatment.  38 C.F.R. § 3.374(c).

The Board remanded the veteran's claim to the RO for 
additional development consistent with the Court's 
instructions in June 1998.  In a July 1998 Memorandum for 
File prepared by the RO regarding the veteran's service, it 
was noted that the record (consisting of a September 1991 
service verification) clearly showed that the service 
department certified that while the veteran was in a missing 
status from September 1942 to March 1945, he was determined 
to have performed recognized guerrilla service during this 
period, and therefore reverification of the veteran's service 
was not necessary.  

An August 1999 letter from the Philippine Veterans Affairs 
Office shows that the veteran has been service connected 
under Philippine law and is in receipt of a 100 percent 
disability rating for pulmonary tuberculosis, minimal, 
effective from October 1985.  The letter also mentioned that 
the veteran's records from September 1942 to April 1946 could 
not be found.  The veteran subsequently indicated that all 
records submitted in pursuit of his claim for service 
connection from the Philippine Veterans Affairs Office were 
also submitted to VA.  

Pursuant to instructions of the Court and the Board to verify 
the statement of Dr. F. Abellanoza, the RO conducted a field 
investigation in May 2001.  During this investigation, Dr. 
Abellanoza disclosed that he did not know the veteran and 
could not recall that the veteran was his patient.  He 
submitted a signed statement to this effect, adding that 
"people come to me asking for certifications or signed 
affidavits and I accommodate them."

In June 2002, the Board remanded the veteran's claim, in part 
for an additional search for the records relied on in making 
the determination of entitlement to service connection for 
pulmonary tuberculosis by the Philippine Veterans Affairs 
Office.  In April 2004, a copy of the veteran's personnel 
record was received; however, there were no additional 
medical records available.  

Numerous additional medical evidence has been submitted 
relating to the veteran's treatment for pulmonary 
tuberculosis.  None of this evidence shows a diagnosis 
earlier than 1974 or relates the diagnosis to the veteran's 
active service.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection in the August 1993 rating decision of 
the RO as well as an August 1993 statement of the case (SOC), 
supplemental statements of the case (SSOC) issued in August 
1999, December 1999, June 2002 and November 2005 as well as 
letters sent to the veteran in July 1998 and May 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished as early as a July 1998 letter 
from the RO which stated the veteran was "invited to provide 
any additional evidence you believe would be of benefit to 
your claim . . ."

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in November 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained all available service medical records, and they 
appear to be complete.  VA has obtained all postservice 
records of the veteran's treatment.  The veteran has not 
identified any unobtained records which could possibly 
substantiate his claim for service connection for pulmonary 
tuberculosis.  The veteran has been given the opportunity to 
present argument and evidence in personal hearings before a 
hearing officer at the RO and before a Veterans Law Judge, 
however he declined.  Although the VA did not provide an 
examination, the Board finds that the medical evidence is 
sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d).  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

Initially, the Board notes that the veteran is not claiming 
injury as a result of combat.  As such, the provisions 
regarding lay evidence as sufficient proof of incurrence of 
injury during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  

There is no evidence of pulmonary tuberculosis either during 
service or during the three year postservice presumptive 
period for tuberculosis.  38 U.S.C.A. §§ 1101, 1110; 
38 C.F.R. §§ 3.307, 3.309 (2005).  In this regard, the Board 
notes that the veteran had recognized guerrilla service 
through March 1945, and the first diagnosis of pulmonary 
tuberculosis in the claims file is dated in 1974, nearly 
thirty years after the appellant's service.  This is too 
remote to be causally linked and none of the medical evidence 
in the file links the appellant's pulmonary tuberculosis to 
his service, with the exception of the medical affidavit of 
Dr. Abellanoza which he later recanted and therefore is not 
credible medical evidence.  The only other medical statement 
purporting to link the veteran's pulmonary tuberculosis to 
service is the statement of D. Yordan, Sr., who identified 
himself as a "Medical Aidman", stated that he personally 
knew the veteran, and that the veteran was a patient admitted 
for treatment for TUBERCULOSIS ACTIVE from October to 
December 1944.  Although D. Yordan identified himself as a 
medical aidman, this does not qualify as a medical statement 
of diagnosis.  It is not contended and the evidence does not 
show that D. Yordan has any specialized medical knowledge or 
training, and the term "aidman" suggests his service was as 
an assistant rather than as a medical professional.  Applying 
the analysis referenced by the Court in the remand above, 
this statement is neither a service department diagnosis (38 
C.F.R. § 3.374(a)), nor a statement by a private physician 
(38 C.F.R. § 3.374(c)).  This statement therefore has no more 
probative value than a lay statement.  

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his pulmonary tuberculosis; 
however, this is not competent evidence to show that his 
disorders are related to service.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown, or alleged that the veteran 
has the necessary medical training or knowledge to comment on 
the etiology of pulmonary tuberculosis.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for pulmonary 
tuberculosis.  Here, the determinative issues involve medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


